Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for foreign priority of application CN 202010185373.6 filed in China on 03/17/2020. 
	Currently claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 4-12, 14, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimura et al. US 2019/0162990.
Claim 1: Nishimura et al. disclose a display device, comprising: 
(Fig. 1B) a back light module (inherent, for LCD devices with light filters R/G/B) which can emit lights while turned on; a pixel (each pixel includes a color filter R/G/B) disposed on the back light module and allowing the lights emitted from the back light 
(Fig. 2A) an opening 132 (filled by a transparent resin layer) [0043] disposed corresponding to the pixel (R/G/B) so that the lights emitted from the back light module can pass through the pixel (R/G/B) and the opening 132; 
(Fig. 1A) wherein the pixel has a dark region 135 (dark regions of a viewing angle adjustment film, between two adjacent rows/columns of color filters corresponding to the louver elements 133/134) [0003] [0028] when the back light module is turned on and the light shielding element 124 shields at least a portion of the dark region.  

Claims 2, 4-12, 14, 16-20: Nishimura et al. disclose
Claim 2: (Figs. 1B) the light shielding element 124 shields all the portion of the dark region 135 (when seen in a planar view, the entirety of the louver 135 is included in the region of the black matrix 124) [0028].
Claim 4: (Fig. 1B) wherein the light shielding element (124/133/134) comprises: a frame 124 (grid-like black matrix 124 covering color filters R/G/B); and a first protrusion 133/134 (louvers) which is protruded from the frame 124 and overlaps the at least a portion of the dark region 135 (dark regions between two adjacent rows/columns of color filters corresponding to the louver elements 133/134, when seen in a planar view, the entirety of the louver 135 is included in the region of the black matrix 124) [0028].
Claim 5: (Figs. 1A, 1B) the first protrusion 133/134 (louvers) has a triangle-like contour or a quadrilateral-like contour (the louver elements 133/134 are extending in the vertical and horizontal directions but they do not have to be straight; i.e., the louver elements 133 or 134 may repeatedly bend to extend in the vertical direction or the horizontal direction) [0030]
Claim 6: (Fig. 1B) the light shielding element (124/133/134) comprises: a frame 124 (grid-like black matrix 124 covering color filters R/G/B); and a first protrusion and a second protrusion 133/134 (louvers) which is protruded from the frame 124 and overlaps the at least a portion of the dark region 135 (dark regions between two adjacent rows/columns of color filters corresponding to the louver elements 133/134, when seen in a planar view, the entirety of the louver 135 is included in the region of the black matrix 124) [0028].
Claim 7: (Figs. 1A, 1B) the first protrusion and the second protrusion are arranged diagonally (the louver elements 133/134 are extending in the vertical and horizontal directions but they do not have to be straight; i.e., the louver elements 133 or 134 may repeatedly bend to extend in the vertical direction or the horizontal direction; i.e., protrusions of the louver 135 are diagonally arranged ) [0030].
Claim 8: (Figs. 1A, 1B) each of the first protrusion and the second protrusion has a triangle-like contour (the louver elements 133/134 are extending in the vertical and horizontal directions but they do not have to be straight; i.e., the louver elements 133 or 134 may repeatedly bend to extend in the vertical direction or the horizontal direction) [0030]
Claim 9: (Figs. 1A, 1B) each of the first protrusion and the second protrusion has a quadrilateral-like contour (the louver elements 133/134 are extending in the vertical and horizontal directions) [0030] 
Claim 10: (Figs. 1A, 1B) the first protrusion has a triangle-like contour and the second protrusion has a quadrilateral-like contour (the louver elements 133/134 are extending in the vertical and horizontal directions but they do not have to be straight; i.e., the louver elements 133 or 134 may repeatedly bend to extend in the vertical direction or the horizontal direction) [0030]. 
Claim 11: (Figs. 1A, 1B) a quantity of the pixel (R/G/B) is multiple and the pixels are arranged in a matrix.
Claim 12: (Figs. 1A, 1B) layouts of adjacent pixels (R/G/B) in a same column direction is mirrored symmetric (R/G/B R/G/B R/G/B…).
Claim 14: (Figs. 1A, 1B) the light shielding element 124 shields the scan lines and the data lines (inherent, well known in the art of LCD display).
Claim 16: (Fig. 1B) the pixel comprises a pixel electrode 103 [0036], the light shielding element 124 shields a periphery of the pixel electrode 103
Claim 17: (Fig. 1A) wherein the opening 132 (opening inside the louver elements, filled by a transparent resin layer) [0043] comprises a first side, a second side, a third side and a fourth side, the first side and the fourth side are intersected to form a first acute corner, the second side and the third side are intersected to form a second acute corner, and the first acute corner and the second acute corner are diagonally arranged (the louver elements 133/134 are extending in the vertical and horizontal directions but they do not have to be straight; i.e., the louver elements 133 or 134 may repeatedly bend to extend in the vertical direction or the horizontal direction)
Claim 18: (Fig. 1B) the pixel (R/G/B) is disposed between the light shielding element 124 and the back light module (back light module is inherently below the TFT substrate 102)
Claim 19: (Figs. 1A, 1B) the light shielding element 124 surrounds the opening 132 (opening inside the louver elements, filled by a transparent resin layer) [0043]
Claim 20: (Figs. 1A, 1B) two substrates 141/102 (CF substrate 141/TFT substrate 102); the pixel 103 and the light shielding element 124 are disposed between the two substrates 141/102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. US 2019/0162990.
Claim 15: Nishimura et al. disclose as in claim 13 above
Regarding the limitation “wherein an edge of the opening is separated from one of the scan lines by a distance, and the distance is from 1 micrometer (μm) to 2 micrometers”: Nishimura et al. disclose the claimed invention except for the specific distance range. However, the disclosure of this application in [0026] merely states “…the edge of the opening 300 is separated from the corresponding scan line 110 by a distance DA, where the distance DA is, for example, 1 micrometer (μm) to 2 micrometer, but the disclosure is not limited thereto…” without disclosing such specific distance range solves any stated problem or is for any particular purpose. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spacing distance from 1 micrometer (μm) to 2 micrometers as needed, depending on the size and shape of the display device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. US 2019/0162990 in view of Kim US 2009/0096978.
Claim 3: Nishimura et al. disclose as in claim 1 above
Kim teaches
Claim 3: (Fig. 4) an area ratio of the opening 252 (corresponding to Nishimura’s active opening) to the pixel is in a range of not less than 0.11 and not more than 0.19 (area ratio of the opening 252 to the second sub-pixel electrode 161b should be in the range of about 0.12 to 0.2) [0060] – Note: Kim’s teaching is considered adequate to meet the claimed limitation. It would have been obvious to one having ordinary skill in the art to have the area ratio of the opening in a range of not less than 0.11 and not more than 0.19, since it has been held that discovering an optimum value of a result effective variable
Claim 13: (Fig. 1) a plurality of scan lines 121 and a plurality of data lines 141, an extending direction of the scan lines  121 (horizontally extending) is different from an extending direction of the data lines 141 (vertically extending) [0029]
It would have been obvious to one of ordinary skill in the art to modify Nishimura's invention with Kim's structures in order to provide improved transmittance and display quality, as taught by Kim [0056],

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871